DAUGHTREY, Circuit Judge,
dissenting.
DAUGHTREY, Circuit Judge.
The majority holds that the Unions, by their conduct, explicitly terminated the collective bargaining agreements at issue in this case, relieving J&N Steel of its contractual obligation to arbitrate all disputes arising from those agreements. I believe the question of whether the Unions’ conduct may constitute proper notice of termination such that J & N’s obligations would end is a question that must be submitted to arbitration under the agreements’ express terms. I therefore find the resolution of that question to lie outside the purview of both this court and the court below, and respectfully dissent.
As a general rule, “[the] court’s role is limited to deciding if ‘the party seeking arbitration is making a claim which on its face is governed by the contract.’ ” General Drivers, Salesmen, and Warehousemen’s Local Union No. 984 v. Malone & Hyde, Inc., 23 F.3d 1039, 1043 (6th Cir. *3901994) (quoting United Steelworkers of America v. American Manufacturing Co., 363 U.S. 564, 568, 80 S.Ct. 1343, 4 L.Ed.2d 1403 (1960)). At issue in this case is whether the collective bargaining agreements entered into by the Unions and J & N Steel were terminated by the Unions’ conduct, or whether by virtue of their respective evergreen clauses, they remain in effect. Stated more narrowly, the question becomes whether the conduct of the Unions in the period between the time the agreements were signed and the time that the present grievance was filed constitutes “written notice” such that the agreements ceased to renew and were terminated under the provisions of their respective duration and termination clauses.
The arbitration clauses contained in the collective bargaining agreements are remarkably broad.8 Both require that the arbitrator “shall have jurisdiction over all questions involving the interpretation and application of any section of this agreement.” (Emphasis added.) Such breadth not only strengthens the presumption of arbitrability in this case, see AT & T Technologies, Inc. v. Communications Workers of America, 475 U.S. 643, 650, 106 S.Ct. 1415, 89 L.Ed.2d 648 (1986); Malone & Hyde, Inc., 23 F.3d at 1044, but also makes inescapable the conclusion that the resolution of any dispute regarding interpretation of the agreements’ terms must be submitted to an arbitrator. The dispute before us now is whether the “written notice” requirement of the agreements’ duration and termination clauses may be met by a union’s actions. Accordingly, I find that this case is precisely what the majority says it is not: one requiring an examination or interpretation of the terms of the evergreen clauses contained in the pre-hire agreements.
While the majority asserts that it is the proper role of this court to evaluate the Unions’ conduct and hold that it “undisputedly show[s] that the signed pre-hire agreements were no longer in effect,” I believe that making such a determination entails an interpretation of the duration and termination provisions of the agreements that is expressly reserved to the arbitrator by the terms of termination provisions of the agreements that is expressly reserved to the arbitrator by the terms of the contracts which the parties signed. This court must not usurp that role. I would, therefore, reverse the district court’s grant of summary judgment to J & N Steel and order that the matter be submitted to arbitration.

. The arbitration clause from Local 44's agreement with J & N Steel reads, in pertinent part:
Settlement of Disputes: Any dispute as to the proper interpretation of this Agreement shall be handled in the first instance by representatives of the union and the Employer, and if they fail to reach a settlement within five (5) days it shall be referred to a Board of Arbitration composed of one (1) person appointed by each part, the two (2) so appointed to select a third member.... The Board of Arbitration shall have jurisdiction over all questions involving the interpretation and application of any section of this agreement.
The arbitration clause from Local 290's agreement with J & N Steel reads, in pertinent part:
Settlement of Disputes: A dispute as to the proper interpretation of this Agreement shall be handled in the first instance by a representative of the Union and the Employer, and if they fail to reach a settlement within five (5) days, it shall be referred to arbitration at the election of either party, by notifying the other party of its intention to appeal to arbitration in writing.... The Arbitrator shall have jurisdiction over all questions involving the interpretation and application of any section of this Agreement.